UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4058


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODOLPHO TRUJILLO, a/k/a Rudy,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00288-MOC-1)


Submitted:   November 25, 2013            Decided:   December 4, 2013


Before SHEDD, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew G. Pruden, TIN, FULTON, WALKER & OWEN, PLLC, Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodolpho          Trujillo     appeals            the    135-month           sentence

imposed    by    the      district       court         following      his         guilty      plea,

pursuant    to     a    written        plea       agreement,          to     conspiracy          to

distribute and to possess with intent to distribute at least

five     kilograms       of     cocaine,          in        violation        of     21        U.S.C.

§§ 841(a)(1),       846       (2012),     and      conspiracy           to     commit         money

laundering, in violation of 18 U.S.C. § 1956(h) (2012).                                          On

appeal, Trujillo’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious        grounds       for      appeal            but     questioning            whether

Trujillo’s trial counsel was ineffective.                           Trujillo filed a pro

se    supplemental      brief,    in     which         he    claims     that       he    received

ineffective assistance of counsel, that the drug amount on which

his     sentence       was     based     was       erroneous,           that        there       was

insufficient evidence to support the money laundering conviction

and related increase to his base offense level, and that there

exists an unwarranted sentencing disparity between himself and a

co-conspirator.        Finding no error, we affirm.

            The sole issue raised in the Anders brief is whether

trial    counsel    was      ineffective       for      failing       to     take       the    steps

necessary to ensure that Trujillo received the benefit of the

safety valve provision.                “A defendant can raise the claim of

ineffective assistance of counsel . . . on direct appeal if and

                                              2
only if it conclusively appears from the record that his counsel

did not provide effective assistance . . . .”                        United States v.

Martinez,     136 F.3d 972,     979       (4th    Cir.        1998).      To     prove

ineffective     assistance          the      defendant         must         satisfy     two

requirements:       (1) “that counsel’s representation fell below an

objective standard of reasonableness”; and (2) “that there is a

reasonable    probability      that,      but    for   counsel’s        unprofessional

errors, the result of the proceeding would have been different.”

Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).                            In the

context of a guilty plea, “in order to satisfy the ‘prejudice’

requirement, the defendant must show that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded    guilty     and   would    have      insisted       on    going     to    trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985).                          The present record

does not conclusively demonstrate that counsel was ineffective.

Thus, Trujillo’s claim is not cognizable on direct appeal.

            In accordance with Anders, we have reviewed the entire

record, including Trujillo’s pro se arguments, and have found no

meritorious issues for appeal.               We therefore affirm the district

court’s    judgment.        This    court       requires      that     counsel      inform

Trujillo, in writing, of his right to petition the Supreme Court

of the United States for further review.                      If Trujillo requests

that   a   petition    be   filed,     but      counsel    believes         that    such   a

petition would be frivolous, counsel may move in this court for

                                           3
leave to withdraw from representation.           Counsel’s motion must

state that a copy thereof was served on Trujillo.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.


                                                                   AFFIRMED




                                     4